In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00344-CR

BENJAMIN TYRON JENKINS, Appellant          §    On Appeal from the 43rd District Court

                                           §    of Parker County (CR16-0738)

V.                                         §    March 14, 2019

                                           §    Opinion by Justice Kerr

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr